       AO 450 (Rev. 10/09) Judgment in a Civil Action



                                                         UNITED STATES DISTRICT COURT
                                                         NORTHERN DISTRICT OF INDIANA


                          TOMMY TYNER                                )
                                Plaintiff(s)                         )
                                                                     )      Civil Action No. 2:16 CV 174 JVB
                                     V.                                                      (Arising from 2:10CR110 JVB)
               UNITED STATES OF AMERICA                              )

                                Defendant(s)                         )


                                                    JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):
    the plaintiff(s)                                                                                                       recover from
the defendant(s)                                                                                                           the amount of

                                                                                           dollars ($                   ), which includes
prejudgment interest at the rate of                     %, plus postjudgment interest at the rate of                %, along with costs.

    the plaintiff(s) recover nothing, the action to be dismissed on the merits, and the defendant(s)
                                                                  recover costs from the plaintiff(s)
                                                                                                                    .

    other: The Court DENIES Motion filed under 18 U.S.C. § § 2255, to have Tommy Tyner's

conviction under 18 U.S.C. § 924(c) vacated and declines to certify any issues for appeal.



This action was (check one):
   tried by a jury with Judge                                                      presiding, and the jury has rendered a verdict.

   tried by Judge                                                           without a jury and the above decision was reached.

   decided by Judge Joseph S. Van Bokkelen                                      on a motion             to vacate

  conviction.

                                                                                                                                       .

Date           April 16, 2019                                            CLERK OF COURT
                                                                                 /s/ Robert N Trgovich (kjp)

                                                                            Signature of Clerk or Deputy Clerk
